Citation Nr: 1547384	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  04-36 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, and to include as secondary to service connected disabilities.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in February 2015 for further development.  

The Board also remanded the issue of entitlement to service connection for bilateral arm and hand disabilities.  The RO issued a May 2015 rating decision in which it granted service connection for radiculopathy of the right and left upper extremities.  The grant of service connection constitutes a complete grant of the claim.  Consequently, the issue is not before the Board.

The Board notes that the Veteran is in receipt of a total disability rating based on individual unemployability (TDIU) effective April 21, 2004.

The Veteran presented testimony at a Board hearing in November 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDING OF FACT

Diabetes mellitus was not manifested during the Veteran's active duty service or for several years after service, nor is it otherwise related to service or to exposure to herbicide agents during service. 


CONCLUSION OF LAW

The criteria for an award of service connection for diabetes mellitus, to include as due to herbicide exposure, and to include as secondary to service connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a December 2004 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in May 2015, which is fully adequate.  The examiner reviewed the claims file in conjunction with the examination, and she fully addressed all the relevant issues.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained.  Ultimately the claim was remanded for an examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Applicable law also provides that a Veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116; see also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

Analysis

The Board notes that the Veteran's April 2004 claim was for "diabetes, A.O. related."  The Veteran never claimed that his diabetes mellitus was incurred in service.  Nonetheless, the Board notes that with regards to direct service connection, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran's service treatment records fail to reflect any findings attributed to diabetes mellitus.  Although the Veteran has a current diagnosis, the service treatment records fail to reflect an injury or disease incurred in service, and there has been no nexus opinion linking the current disability to service.  Consequently, although the Veteran satisfied the first criterion for service connection, the second and third criteria have not been met.

In regards to service connection due to herbicide exposure, the Board notes that although the Veteran served during the Vietnam era, the records fail to reflect that he served in Vietnam itself ("in country").  

The RO sent the Veteran a December 2004 correspondence in which it requested evidence that would support the Veteran's claim.  It specifically noted that the service connection would be presumed if the Veteran could show that he was exposed to certain herbicides, such as by serving in Vietnam.  The Veteran failed to submit evidence showing that he served in Vietnam or was otherwise exposed to herbicides.  Moreover, he never contested the RO's finding that he did not serve in country.  

In the absence of having served "in country," the Veteran is not entitled to the presumption of having been exposed to Agent Orange or other herbicides.  In the absence of evidence that the Veteran was otherwise exposed to herbicides, service connection for diabetes mellitus is not warranted.

Finally, at the Veteran's Board hearing, he testified that his diabetes mellitus is secondary to his service connected spine disabilities because his spine disabilities have prevented him from being able to exercise (Transcript, p. 18).  His contention is substantiated by a December 2004 outpatient treatment report (VBMS 5/7/07) that states that "as a result of his physical problems [the Veteran] has not been able to lead an active aerobic lifestyle for a long time and therefore has developed type 2 diabetes and depression, the latter aggravating the whole situation.  There is no question that the entire gamut of his affliction is service connected."  

The Veteran underwent a VA examination in May 2015.  The examiner reviewed the claims file in conjunction with the examination.  She noted that the diabetes mellitus is a group of metabolic diseases in which there are high blood sugar levels over a prolonged period.  Diabetes is due to either the pancreas not producing
enough insulin, or the cells of the body not responding properly to the insulin produced.  She explained that type 2 diabetes mellitus begins with insulin resistance, a condition in which cells fail to respond to insulin properly; and that as the disease progresses, a lack of insulin may also develop.  This form was previously referred to as "non insulin-dependent diabetes mellitus" (NIDDM) or "adult-onset diabetes."  The examiner stated that the primary cause is excessive body weight and not enough exercise; and that type 2 diabetes is due primarily to lifestyle factors and genetics.  A number of lifestyle factors are known to be important to the development of type 2 diabetes, including obesity, lack of physical activity, poor diet, and stress.  Dietary factors also influence the risk of developing type 2 diabetes.  Consumption of sugar-sweetened drinks in excess is associated with an increased risk.  The type of fats in the diet is also important, with saturated fats and trans fatty acids increasing the risk and polyunsaturated and monounsaturated fat decreasing the risk.  Eating lots of white rice appears to also play a role in increasing risk.   She stated that a lack of exercise is believed to cause 7% of cases.

The examiner found that after a thorough and complete review of the available medical evidence, service treatment records and the Veteran's verbal testimony, there was insufficient medical evidence to substantiate the Veteran's contention that diabetes mellitus began during or is causally related to service, to include caused or aggravated by his service connected disabilities that limit his ability to engage in aerobic lifestyle.

The examiner noted that the Veteran had back surgery in 1995.  Review of the medical treatment records indicates fluctuating weight changes and instructions to lose weight throughout his career.  She noted that the service treatment records document (4/8/1989) that the Veteran was overweight and was referred to see a nutritionist along with his wife.  Dietary instructions to lose weight were given.  She noted that a weight of 205 pounds was documented on a June 1995 VA examination.  She noted that this was five years post service and 10 years post back surgery. 

The examiner noted that the December 2004 outpatient treatment record suggests that his diabetes was due to his inability to lead an active lifestyle due to service connected disabilities.  The examiner explained that there are multiple methods to lose weight loss in the presence of back pain.  Beginning the weight loss program with gentle low-impact exercise, such as walking or water therapy, can help ease a patient back into regular physical activity without overstressing or straining muscles in the back or other joints in the body.  Exercises that would normally be too painful to do on land are often tolerable for the patient to do in the water.  This is because
the water counteracts gravity and helps to support one's weight in a controlled fashion.  The water also provides friction against movement, allowing strengthening and conditioning, while reducing the risk of further injury from losing one's balance.  She noted that when patients do not get sufficient exercise over a long period of time, the supporting structures in the back become stiff, weak, and deconditioned.  The overall lack of conditioning results in increased pain, which can cause patients to become even more inactive.  This creates a vicious cycle of more back pain, leading to more inactivity, leading to more pain.

The examiner stated that to avoid weight gain and/or to lose weight, the patient must burn more calories through physical activities than the amount of calories that are consumed.  This means adhering to a calorie restricted diet as well as exercising. 
She stated that the determination to make lifestyle changes to lose weight is governed by the discipline of the patient; and that if we are to believe that inactivity causes weight gain and diabetes, we would have to assume that "all overweight individuals" have diabetes.  She opined that it is less likely than not that the diabetes mellitus began during or is causally related to service connected disabilities that
limited his ability to engage in an aerobic lifestyle.  She also opined that the Veteran's diabetes mellitus was not aggravated by his disabilities for the same reasons.

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

There are substantial and significant factors which favor the valuation of the May 2015 VA compensation and pension examiner's opinion over the opinion of the December 2004 outpatient treatment provider in this case.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The evidence suggests that both the May 2015 VA examiner and the December 2004 outpatient treatment provider were fully informed of the pertinent factual premises.  Consequently, with regards to the first factor, neither opinion is afforded greater weight.

However, in regards to the second and third factors, the Board finds that the May 2015 VA examiner's opinion is superior.  In regards to the second factor, the May 2015 VA examiner's opinion is absolutely unequivocal.  Moreover, it constitutes a fully articulated opinion.  On the other hand, the December 2004 outpatient treatment provider was not even attempting to render an opinion regarding secondary service connection.  The Veteran was following up with examiner (an orthopedist) after the MRI of his cervical spine.  The examiner noted that physical problems have resulted in inactivity and that this inactivity caused diabetes.  The Board notes that while the opinion of the December 2004 is unequivocal, it can hardly be said to be fully articulated.  The entire treatment report is a mere five sentences (the first one simply noting that the Veteran was following up on his MRI, and the last one being a referral to another doctor).  

Finally, and most importantly, the opinion of the December 2004 outpatient treatment provider is not supported by a reasoned analysis.  It is simply conclusory in finding that pain from service connected disabilities has resulted in inactivity.  The opinion does not address (as the May 2015 VA examiner did) the various methods to maintain sufficient activity to avoid diabetes.  The opinion of the May 2015 VA examiner was far more reasoned.  It specifically addressed and rebutted the December 2004 examiner's opinion that the Veteran's service connected disabilities caused or aggravated his diabetes mellitus.    

The Board finds the opinion of the May 2015 VA examiner to be persuasive evidence.  Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran.  Moreover, it was accompanied by a clear rationale.   

The Veteran himself believes that his current diabetes mellitus is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of the Veteran's diabetes mellitus falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.


ORDER

Entitlement to service connection for diabetes mellitus is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


